Citation Nr: 0728065	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss, and if so, entitlement 
to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing is associated with the claims file.  

Service connection for bilateral hearing loss was previously 
denied in a June 1992 rating decision.  Before the Board may 
consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claim for 
service connection for bilateral hearing loss.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
bilateral hearing loss in a June 1992 rating decision.  The 
veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

3.  Evidence obtained since the time of the June 1992 rating 
decision denying service connection for bilateral hearing 
loss is new and relates to an unestablished fact necessary to 
substantiate the claim.

4.  It is not shown by competent and probative evidence that 
the veteran has bilateral hearing loss attributable to his 
active service.

5.  It is not shown by competent and probative evidence that 
the veteran has tinnitus attributable to his active service.  


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for bilateral hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  The claim for entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 7105 (West 2002).


3.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

4.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006, and again in May 2007.  As such, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2004 VCAA notice was given prior to the 
appealed AOJ decision, dated in July 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to obtaining new and material evidence, the 
Board finds that the May 2004 letter also met the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim of service 
connection for bilateral hearing loss.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In June 2007, the 
veteran and his wife appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board Hearing in 
St. Petersburg, Florida.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  In fact, the veteran submitted a form, dated in April 
2006, indicating that he had no further evidence to submit to 
substantiate his claim.  The Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Thus, the Board will now turn to 
the merits of the veteran's claim.

New and Material Evidence

In June 1992, the RO denied service connection for bilateral 
hearing loss, finding that the veteran had normal hearing in 
his right ear and a nondisabling hearing loss in his left 
ear.  The veteran was advised of the denial of benefits and 
of his appellate rights, but did not appeal the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Pursuant to an application dated in April 2004, the veteran 
seeks to reopen his claim of service connection for bilateral 
hearing loss.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed after 
August 2001, such as this, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

The Board notes that the RO did not reopen the veteran's 
claim in its July 2004 rating decision.  The Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in June 1992.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the June 1992 rating 
decision included the veteran's service medical records 
(SMRs), a private audiological report, dated in March 1992, 
and a private audiogram, dated in January 1991.  

The evidence of record received since the June 1992 rating 
decision includes: a VA treatment record, dated in July 2000; 
a private audiogram and audiologist's opinion, dated in May 
2004; the veteran's statement, dated in June 2004; a VA 
examination, dated in December 2006; and a transcript of the 
veteran's June 2007 Travel Board Hearing.  

The May 2004 audiologist's opinion reported that the veteran 
had mild to severe, bilateral symmetric, sensorineural 
hearing loss and persistent bilateral tinnitus.  Further, she 
noted that, "[i]t is apparent that this individuals' [sic] 
current hearing loss and accompanying tinnitus is [sic] as 
likely as not a result of exposure to a high noise 
environment while on active duty in the United States Air 
Force."  
Given the evidence as outlined above, the Board finds that 
the audiologist's opinion obtained in May 2004 is both new 
and material in that it was not previously before agency 
decision-makers and it speaks to the exact element of nexus 
needed to substantiate the veteran's claim.  As such, the 
Board finds that the claim must be reopened and considered on 
the merits.

Since the Board has now found that new and material evidence 
has been presented, it must be considered as to whether the 
Board may now proceed to review the veteran's appeal on a de 
novo basis with regard to the claim of service connection for 
hearing loss.  It is also acknowledged that in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the Court held that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).  Generally, Bernard stands for the proposition that 
the Board should not consider issues not considered by the RO 
decision on appeal to it and if the Board does so it should 
do so only with the full and informed participation of the 
appellant.  Id.  

In this regard, it is noted that the RO denied the veteran's 
claim in July 2004 on the basis that new and material 
evidence had not been received.  In addition, the statement 
of the case issued in December 2004 contained the pertinent 
laws and regulations regarding new and material evidence -- 
but also those for service connection claims on a direct 
basis.  By the time of issuance of the supplemental statement 
of the case in January 2007, the RO provided an analysis on 
the issue of service connection on a de novo basis.  
Similarly, the May 2004 notification letter covered both 
aspects of the issue at hand.  Accordingly, any remand by the 
Board for initial RO adjudication would constitute needless 
delay since due process has already been served.  The Board 
finds that additional development is not warranted and 
adjudication in the first instance will not prejudice the 
veteran's claim on appeal or his enjoyment of any statutory 
and regulatory procedural rights.  Bernard, supra.

Service Connection 

The veteran contends that his 20 years in the Air Force 
impaired his hearing and caused him to experience persistent 
tinnitus.  He testified that his role as a voice radio 
intercept operator caused his hearing problems.  The veteran 
testified that he would wear a headset all day and transcribe 
information as it was communicated.  He noted that when there 
was no information transmitted, there was either white-noise 
or static consistently transmitted.  After service, he 
indicated that he had difficulty hearing and that he 
experienced intermittent ringing in the ears.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.       See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Where a veteran had active service for ninety (90) days or 
more and certain chronic diseases, including sensorineural 
hearing loss, are manifest to a compensable degree of 10 
percent or more within the first year following separation 
from service, service connection will be presumed for the 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

A review of the service medical records (SMRs) reveals that 
at the time of the enlistment examination in August 1950, 
there was no reference to hearing loss or tinnitus.  The 
enlistment record reflects the veteran's hearing as 15/15 
whispered voice in each ear.  The veteran's SMRs are silent 
as to any complaints or diagnoses of hearing loss or 
tinnitus, except as referenced in the veteran's discharge 
examination.  

Upon audiological evaluation at the veteran's discharge 
examination in February 1970, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
20
20
20
30
30

There was no speech recognition test performed at this 
discharge examination.  The discharge examiner noted in his 
report that the veteran had high frequency hearing loss.  
There was no mention of tinnitus in the discharge examination 
report.

There is no evidence of record regarding any treatment for 
the veteran's hearing impairment from discharge in August 
1970 until January 1991, when the veteran first sought 
private audiological treatment. 

In the veteran's January 1991 audiological examination, 
puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
60
65
LEFT
30
30
35
70
70

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  In a March 1992 audiological report, 
the audiologist diagnosed the veteran as having "mild 
sensorineural hearing loss through 2K Hz, sloping 
precipitously to a moderately severe high frequency loss."  
The audiologist suggested that the veteran consider using 
hearing aids.  

In a July 2000 VA treatment record, there is an assessment 
that the veteran had bilateral hearing loss directly related 
to service.  

In May 2004, the veteran underwent private audiological 
testing, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
70
80
LEFT
30
40
60
75
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  As 
noted above, the audiologist diagnosed the veteran as having 
mild to severe, bilateral symmetric, sensorineural hearing 
loss.  Further, she opined that the veteran's bilateral 
hearing loss and tinnitus were as likely as not related to 
his in-service noise exposure.  

In December 2006, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
75
75
LEFT
40
50
65
75
80

Speech audiometry revealed speech recognition ability of 74 
percent bilaterally.  

The examiner reviewed the veteran's claims file in 
conjunction with the audiological examination.  The examiner 
indicated that the veteran had recurrent, bilateral tinnitus.  
Additionally, the examiner diagnosed the veteran as having 
"a mild to borderline profound gently sloping sensorineural 
hearing loss for the right ear, and a mild to severe gently 
sloping sensorineural hearing loss for the left ear."  She 
further noted that the veteran's hearing loss was nearly 
symmetrical.  

The VA audiologist noted that the veteran's discharge 
examination reflected mild, bilateral hearing loss at higher 
frequencies, but the results did not qualify as hearing 
impairment for VA purposes.  

The VA audiologist noted the difference between the results 
from the veteran's audiological examination at discharge, and 
his private audiological examination in 1991.  She stated 
that there was a "significant decrease in hearing [in 1991] 
when compared to his retirement hearing examination," and 
opined that this change in hearing was likely due to the 
effects of presbycusis or of another etiology.  
The VA audiologist also indicated that the instant 
audiological results "revealed a gently sloping essentially 
mild to severe sensorineural hearing loss," and this was 
also a significant decrease in hearing from his discharge 
examination.  The audiologist opined that the results of the 
veteran's current level of hearing loss was not likely caused 
by military noise exposure, rather it  was likely due to 
presbycusis because the loss was gently sloping and 
symmetrical.  

As for the claimed tinnitus, the VA audiologist indicated 
that it was not at least as likely as not caused by the 
veteran's military service.  There was no mention of tinnitus 
in the veteran's 1991 audiological evaluation and the first 
documentation and complaint of tinnitus was in 2004.  She 
opined that the veteran's tinnitus is likely due to some 
other etiology than military noise exposure.  

A longitudinal review of the evidence of record shows no 
medical evidence of the veteran having bilateral hearing loss 
under 38 C.F.R. § 3.385 or tinnitus while in service, or for 
years thereafter.  The Board recognizes that there was high-
frequency, bilateral hearing loss shown at service 
separation.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Nevertheless, the findings at service separation do not meet 
the requirement that is recognized as a hearing loss 
disability by regulation.  See 38 C.F.R. § 3.385.

To the extent the veteran is contending that he has had 
hearing loss and tinnitus since service, his contentions are 
outweighed by negative post-service medical evidence 
including the absence of treatment for over 20 years after 
discharge from service for hearing loss, and over 30 years 
after discharge for tinnitus.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; See also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  As 
such, the Board finds that there is no evidence of a 
continuity of symptomatology to relate his current complaints 
of hearing loss and tinnitus to in-service noise exposure.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not a condition such as a form of cancer).  The Board 
finds that providing a medical diagnosis (here, tinnitus and 
hearing loss as defined by regulation) is not so simple a 
matter as to be within the competency of a person without 
demonstrated medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Although the veteran is competent to describe the symptoms 
that he felt over the years, it is not within his competency 
to diagnose when such minor or irregular symptom crossed the 
threshold to a medical diagnosis of tinnitus without medical 
training.  Similarly, he is not able to identify when 
difficulty hearing translates to the decibel losses required 
for a hearing loss disability under 38 C.F.R. § 3.385.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the VA 
examiner provided a competent medical opinion as to the 
etiology of the claimed disabilities.  Additionally, the VA 
examiner reviewed the veteran's claims file, along with his 
SMRs when opining that the veteran's hearing loss and 
tinnitus were not likely due to in-service noise exposure.  
This opinion is of high probative value.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence).

Although the June 2000 VA treatment note indicates that the 
veteran's bilateral hearing loss was directly related to his 
military service, there is no indication that this was a 
valid diagnosis or based upon an audiological examination.  
The Board notes that for VA purposes, an examination for 
hearing impairment must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test of puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  See 38 C.F.R. § 4.85.  There is no indication that 
either a speech discrimination test or a puretone audiometry 
test was performed during this treatment.  Thus, the Board 
may not consider the findings listed on this treatment note 
when determining whether the criteria for service connection 
for hearing loss disability have been met.  Moreover, there 
is no indication that this examiner had reference to the 
veteran's claims file or other basis for providing this 
assessment many years after service.  

Although the private examiner in her May 2004 opinion letter 
noted the veteran's history of hearing problems, there is no 
evidence that the audiologist reviewed the veteran's past 
treatment records, including his SMRs.  There is no rationale 
or discussion to justify the basis for the conclusion, as 
opposed to the VA examiner who not only conducted a physical 
examination but reviewed the longitudinal record of the 
veteran and discussed fully a rationale for the opinions 
expressed.  For example, the VA examiner analyzed the nature 
of the sloping and symmetrical quality of the decibel loss in 
making a conclusion as to the absence of a nexus to service.  
The VA examiner also considered presbycusis.  Neither 
treatment provider in July 2000 or May 2004 provided such 
detailed analysis as to salient factors that affect a 
conclusion as to etiology.   In light of the facts as listed 
above, the July 2000 and May 2004 opinions have low probative 
value and are far outweighed by the VA examiner's opinion in 
2006.  Therefore, regrettably, the Board finds that the 
competent and probative evidence does not show that bilateral 
hearing loss and tinnitus are related to service.  Thus, the 
Board must deny service connection for both claims on a 
direct and presumptive basis.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


